         Case 2:14-cv-00076-APG-CWH Document 98 Filed 04/16/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 JOHNNY EDWARD MCMAHON,                                Case No.: 2:14-cv-00076-APG-CWH

 4          Petitioner
                                                                         Order
 5 v.

 6 NEVEN, et al.,

 7          Respondents

 8

 9         I dismissed petitioner Johnny Edward McMahon’s habeas corpus petition with prejudice

10 in September 2017 and judgment was entered. ECF Nos. 73, 74. McMahon appealed but the

11 Ninth Circuit Court of Appeals denied a certificate of appealability. ECF Nos. 75, 77.

12         In January 2021, I denied McMahon’s motion for relief from judgment and motion for

13 recusal of me. ECF No. 90. McMahon now moves to reopen the case and again moves to recuse

14 me. ECF Nos. 94, 95. He presents no new or compelling arguments and there is no basis to

15 reopen this case. The motions are denied.

16         I THEREFORE ORDER that the petitioner’s motion for recusal of district judge and

17 motion to reopen the case (ECF Nos. 94 and 95) are both DENIED.

18         I FURTHER ORDER that a certificate of appealability is denied.

19                Dated: April 16, 2021

20                                                         _________________________________
                                                           U.S. District Judge Andrew P. Gordon
21

22

23
